Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-17 have been submitted for examination.
Claims 1-17 have rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of non statutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10.330.524.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claims 1and 11
- A system for monitoring a complex system, comprising:
a plurality of data recorders joined to a plurality of monitored components within the monitored system, and said data recorders directly measure operating characteristics of the monitored components; and
a monitor in digital communication with the plurality of data recorders, such that the monitor receives real-time data from said plurality of data recorders, the monitor includes computing hardware to process said data and to execute prescribed operations that include
(a)    determining pre-failure conditions for the plurality of monitored components within the monitored system, via:
(1)    providing inputs pertaining to one or more factors of the monitored systems, said inputs representing signatures of both serviceable and non-serviceable components,

(3)    developing distribution plots for each filter,
(4)    developing a consistent pre-failure condition path for the component, and
(5)    selecting a filter from the one or more filters having the highest probability of catching all unserviceable units and eliminating false positive indications;
(6) detecting a monitored component.
In regard claim 8
- A system for monitoring a complex system, comprising:
a plurality of data recorders joined to a plurality of monitored components within the monitored system, and said data recorders directly measure operating characteristics of the monitored components; and 
a monitor in digital communication with the plurality of data recorders, such that the monitor receives real-time data from said plurality of data recorders, the monitor includes computing hardware, and to execute prescribed operations that include determining a pre failure condition; detecting said monitored component satisfies the first set of pre failure.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 and 11 recite “within the monitored system”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 1and 11 recite “more factors of the monitored systems”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 1 and 11 recite “the associated range”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 1 and 11 recite “the measured operating characteristics” There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 1 and 11 recite “path for the component”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested. (There is no component. There is monitored component)

Claims 1 and 11 recite “the detected component”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claims 1 and 11 recite “one or more pre failure conditions”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested. There is a consistent pre failure condition and no just pre failure condition.
Claims 1 and 8 and 1 recite “the detected component”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested. (there is a monitored component and just a component) 
Claim 6 recites “the pre failure condition”. There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 7 recites “the set of pre failure conditions” There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim 7 recites “the next successive failure stage” There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested. 
Claim 8 recites the limitation “the operating” in limitation (a).  There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Dister United States Patent 6,053,047 hereinafter D.
In regard to claim 8
D discloses a system for monitoring a complex system, comprising:
a plurality of data recorders joined to a plurality of monitored components within the monitored system, and said data recorders directly measure operating characteristics of the monitored components; and a monitor in digital communication with the plurality of data recorders, such that the monitor receives real-time data from said plurality of data recorders, the monitor includes computing hardware in digital communication with the complex system, so as to apprise of auxiliary characteristics of the complex system, such that the monitor is configured to process the received real-time data and auxiliary characteristics, and to execute prescribed operations that include
determining a pre-failure condition path for a monitored component of the plurality of monitored components within the monitored system, the pre-failure condition path identifying a complete failure stage for said component, such that the operating and auxiliary characteristics corresponding to the 
In regard to claim 9
D discloses the system as defined in claim 8, wherein the pre-failure condition path further identifies an initial failure stage for the component, thereby defining a second set of pre-failure parameters that is based on the operating and auxiliary characteristics corresponding to the initial failure stage. (Column 10; Lines 1-9)
In regard to claim 10
D discloses the system as defined in claim 9, wherein the monitor is further configured to:
(a)    define thresholds for the monitored component that correspond to the second set of pre-failure parameters;
(b)    detect the monitored component having operating characteristics that satisfy the second set of pre-failure parameters;
(c)    adjust the thresholds for the monitored component so as to correspond to the first set of pre-failure parameters; and
(d)    transmit an electronic notification as an alert regarding the detected component satisfying the second set of pre-failure parameters. (Columns 5-10)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner